t c memo united_states tax_court ruth ann gillings petitioner v commissioner of internal revenue respondent docket no filed date ruth ann gillings pro_se david w sorensen for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioner is liable for the sec_6651 and a additions to tax relating to her federal_income_tax return unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact during petitioner was employed as a respiratory therapist at washoe health systems inc washoe and earned dollar_figure petitioner did not file a tax_return or pay estimated_taxes relating to on date respondent issued petitioner a statutory_notice_of_deficiency relating to in which he determined additions to tax pursuant to sec_6651 and sec_6654 for failure_to_file a return and make estimated_tax payments respectively petitioner paid the liability but did not pay the additions to tax petitioner while residing in sparks nevada filed her petition with this court opinion respondent has the burden of production relating to the sec_6651 and sec_6654 additions to tax see sec_7491 rule a petitioner admitted that she failed to file her return and pay estimated income taxes relating to see 116_tc_438 petitioner may however be excused from the sec_6651 and sec_6654 additions to tax if an exception applies see id pincite petitioner contends that the sec_6651 and sec_6654 additions to tax are not applicable because her parents raised her to believe that the internal_revenue_service was an illegal organization and taught her not to file tax returns or pay taxes as a result petitioner believes that if she ever filed a return or paid taxes she would be disowned by her parents sec_6651 imposes an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect 469_us_241 a failure_to_file a timely return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner stated that she did not file her return because she feared that she would be disowned by her parents petitioner’s fear however does not excuse her failure_to_file petitioner also contends that the sec_6654 addition_to_tax should be excused because of her fear of being disowned by her parents the addition_to_tax for failure to make estimated_tax payments applies unless petitioner qualifies for an exception pursuant to sec_6654 petitioner did not pay estimated_taxes relating to and does not qualify for any of the sec_6654 exceptions see sec_6654 accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
